DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II, claims 31-41, drawn to a method of treating brain cancer in the reply filed on November 30, 2020, is acknowledged with appreciation.
2.	In the telephone interview of February 22, 2021 with Applicant’s attorney, Royal Craig, the examiner confirmed that claims 32-40 should in fact depend from claim 31, (not claim 21, as presently recited in the amendment of November 30, 2020).
3.	Accordingly, Group I, claims 21-30, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on November 26, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copy of Applicant’s PTO-1449 form, attached herewith.

Claim Rejections - 35 USC § 112(a)
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.	Claim 37 is rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a method of treating brain cancer comprising administering to a patient in need thereof a composition of claim 31, does not reasonably provide enablement for a composition comprising a compound of claim 31 for the prevention of brain cancer, as recited.  
 	In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered when determining whether a disclosure meet the enablement requirement of 35 U.S.C. §112, first paragraph, were described in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) as:
1.	the nature of the invention;
2.	the breadth of the claims;
3.	the state of the prior art;
4.	the relative skill of those in the art;
5.	the predictability or unpredictability of the art;
6.	the amount of direction or guidance presented [by the inventor];
7.	the presence or absence of working examples; and
8.	the quantity of experimentation necessary [to make and use the invention].

	The eight In re Wands factors are applied to claim 37 as follows:
	The Nature of the Invention: As stated in MPEP 2164.05(a), “[t]he initial inquiry” for determining whether the Specification is enabling “is into the nature of the invention, i.e., the subject matter to which the claimed invention pertains.” In the instant case, the claimed invention pertains to a method of preventing brain cancer in a patient, by administering a composition comprising a compound of claim 37, which is alleged by the Specification to target oncogenic factors, and demonstrates inhibition of the proliferation of certain cancerous cell lines.  The Specification of the instant application does not provide a definition of the word “prevent.” Merriam-Webster dictionary, Definition of prevent: transitive verb, to keep from happening or existing. Claims 37 is interpreted accordingly, i.e. claim 37 is directed to “A method for keeping a brain cancer from happening in a patient.” 
The Breadth of Claims: The applicable rule is that “Each claim must be separately analyzed and given its broadest reasonable interpretation in light of and consistent with the written description.”  MPEP §2163(II)(1), citing In re Morris, 127 F.3d 1048, 1053-1054; 44 USPQ2d 1023, 1027 (Fed. Cir. 1997).  
The complex nature of the subject matter of Applicant’s invention is greatly exacerbated by the breadth of the instant claim, i.e. claim 37 encompasses prevention of all types and kinds of brain cancer including the recited medulloblastoma and glioma (claim 38), as well as (including astrocytomas, glioblastoma multiforme, meningioma, ependymomas, oligodendro-gliomas, mixed gliomas etc comprising administering all/ any of the thousands of possible compounds according to the structure of claim 31.
The State of the Prior Art and
The Predictability of Lack thereof in the Art:  While the state of the art is relatively high with regard to the treatment of certain cancers including brain cancer, the state of the art with regard to prevention of such diseases is underdeveloped. The state of the art is that “brain cancer” encompasses growths of malignant cells that arise in brain tissue, which grow into a mass (tumor) that interferes with brain function, and are extremely unpredictable and difficult to diagnose and treat, let alone prevent.  
	The state of the art of record teaches that hyperproliferative diseases such as cancer are progressive, and not all responsive to treatment, therefore it is highly speculative that any cancer is preventable, as claimed. Because of high level of unpredictability associated with “prevention” of brain cancer, a greater amount of evidentiary support is needed to fully satisfy the requirement of 35 U.S.C 112, first paragraph. In re Fisher, 427 F.2d 833, 166USPQ 18 (CCPA 1970) indicates that the more 
The state of the art is that flavonoids and flavonones have demonstrated protective effects against certain types of cancer and may reduce the risk of certain cancers, please see Batra and Sharma, “Anti-cancer potential of flavonoids: recent trends and future perspectives (2013).”  Batra and Sharma discuss anti-cancer and anti-tumor activity of various Flavonoid groups and subgroups, as well as their major sources and anti-cancer properties specific to each group, please see Table 1 on page 442. Batra and Sharma also discuss in vivo and in vitro studies on the anti-cancer activity of flavonoids derived from various sources and their anti-proliferative effects on specific types of cancer, please see pages 444-446.   Therefore, as stated in the Summary and Conclusions section on page 452, Batra and Sharma teach that flavonoids have the potential to modulate apoptosis, vascularization, cell differentiation and cell proliferation in certain specific types of cancer, relative to each subgroup type, but fail to teach preventative treatment via the administration of any such flavonoid.
The closest relevant known flavonone compounds, i.e. polymethoxylated flavonoids taught by Manthey and Guthrie (2002), demonstrate strong antiproliferative effects against six common human cancer cell lines, please see Table 1 on page 5840.  The instantly recited compounds have been identified as having improved antiproliferative activity across a broader range of certain human cancerous cell lines, including glioma (U87 cell line, Table 3 on pages 13-14).
Applicants provide a few in vitro assay examples, which demonstrate the ability of FBL-03A, FBL-03B, FBL-03C, FBL-03D and FBL-03G to inhibit several human kinases (please see Tables 1 and 2), but do not support the claims to prevention of any in vitro inhibitory data of the compounds FBL-03A, FBL-03B, FBL-03C, FBL-03D and FBL-03G against a few human cancer cell lines in Table 3, including brain cancer, breast cancer, small cell lung cancer, colon cancer, renal cancer, liver cancer, pancreatic cancer, prostate cancer, ovarian cancer, glioma, leukemia and melanoma. 
It is noted that the pharmaceutical art generally is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  The court in In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) held that, “in cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.''  In other words, the more unpredictable an area the more specific enablement is needed in order to satisfy the statute. 
Hence, in the absence of a showing of correlation between any or all of the compounds encompassed by claim 31 and the prevention of brain cancer, as currently encompassed by the language of claims 37, one of skill in the art is unable to fully predict possible results from the administration of the claimed pharmaceutical composition for preventing any such cancer, including brain cancer.  There is no question Applicant’s instant compounds may play a role in future methods of treating brain cancer, including glioma and medulloblastoma.  What is disputed is the claim that the recited pharmaceutical composition could be taken by one skilled in the art at the time of filing and used as prevention for any type of brain cancer, without undue experimentation.  At the time of filing or even at present, the most which can be said about said compounds is that certain of the compounds possess the ability to inhibit certain human kinases in vitro (Tables 1 and 2) and inhibiting the proliferation of  in vitro (Table 3).  Moving from a discovered mechanism of action to a method of preventative treatment requires a fallacious, inductive leap of logic amounting to undue experimentation. There is simply not enough evidence to be found in the literature suggesting that Applicant’s compounds are capable of being used in the manner recited in claim 37, to prevent brain cancer.  In essence, there is no absolute predictability in pharmacology, even with compounds whose properties have been determined, despite the extraordinarily high skill possessed by the ordinary artisan. 
The Relative Skill of Those in the Art: Those practitioners who treat cancer, inflammatory diseases and neurodegenerative diseases of any type (medical clinicians, pharmacists and/or pharmaceutical chemists) presumably would be highly skilled in the art. 
The Amount of Direction or Guidance Present and
the Presence or Absence of Working Examples: Applicants describe a variety of cancers for treatment on pages 9-11 including brain cancer, breast cancer, leukemia, lung cancer, melanoma, ovarian cancer, pancreatic cancer, colon cancer and prostate cancer, which encompass a broad spectrum of human morbidity and often, mortality.  The data provided in the disclosure is insufficient evidence for a pharmaceutical composition for treating all recited cancers, and Applicants fail to demonstrate any evidence of prevention.  In fact, the only disclosure in the specification at all is found on pages 9-11, wherein in vitro binding assays are described, wherein displacement of a radiolabeled test ligand is measured and inhibition of human kinases is demonstrated (see Tables 1 and 2).   Applicants describe an in vitro assay, demonstrating the instant compounds' anti-cancer activity against the following human 
	Accordingly, absent pharmacological data that specifically enables the prevention of any brain cancer from happening in a patient, the instant claimed method is not enabled by the disclosure.
The Quantity of Experimentation Necessary: When considering the claim of preventing the broad array of types of cancer, encompassed by claim 1 using the instant claimed composition, in the context of the state of the art at the time of the invention, the absence of direction of working examples in the Specification, and the unpredictability of using the claimed invention for preventing brain cancer(s) encompassed by claim 37, one skilled in the art would require an undue quantity of experimentation even to select which of the recited compounds of claim 31 would be useful to prevent said cancer(s), or to select those patients who have not been diagnosed with any brain cancer and would benefit by administration of the claimed invention, and the skilled artisan would have little assurance of success. 
MPEP §2164.01(a), 4th paragraph, provides that, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1157, 1562; 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
After applying the Wands factors and analysis to claim 37, in view of the Applicant’s entire disclosure and the state of the art, in view of the In re Wright, In re Fisher and Genentech decisions discussed above, it is concluded that the practice of the would not be enabled by the written disclosure.  	Thus, the specification fails to provide sufficient support for the broad use of the composition of claim 31 for the prevention of brain cancer. 

Claim Rejections - 35 USC § 112(b)
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8.	Claims 34 and 37 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	(a)	Claim 34 is indefinite as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  It is not clear from the claim itself how the correlation of each “factor” to dosage is established or how said factors are measured and a threshold of each factor has not been defined, i.e. it is not clear how the patient’s “condition” and weight are assessed or screened, or what/how much “body weight” is desirable/ not desirable. It is not clear what parameters define the patient’s condition, i.e. “condition” is a relative term that must be more clearly defined as Applicant has not set forth a basis for comparison/ Applicant has not defined a threshold.  A claim is indefinite when it recites a result to be achieved without indicating the steps required to achieve it.  Such a claim amounts to little more than a statement of intended results.  

	A claim is indefinite when it recites a result to be achieved without indicating the steps required to achieve it.  Such a claim amounts to little more than a statement of intended results.  
	Therefore, the metes and bounds of said claims cannot be ascertained.
	(b)	Claim 37 is confusing, since it is directed to administration of preventative treatment to a patient that has not been diagnosed with brain cancer. However, claim 31 (from which it depends) recites treating brain cancer in a patient in need thereof.   Therefore, claim 37 conflicts with claim 31, since a patient in need thereof would be a patient who has been diagnosed with brain cancer.
	Clarification is requested.                                           

Claim Objections
9.	Claims 31 and 41 are objected to because of the following informalities: both  claims recite a method of administering a pharmaceutical composition having the chemical structure(s) recited in the claims, however said structures depict a compound (or a genus of compounds).  Therefore the Examiner suggests the language: “administering a pharmaceutical composition comprising a compound according to the chemical structure shown below,” in the interest of clarity. 

	Claim 41 is also objected to for missing a period at the end of the claim.  Appropriate correction is required.
Conclusion
11. 	In conclusion, claims 21-41 are pending in the application, and claims 21-30 are currently withdrawn from consideration.  Claims 34 and 37 are rejected. Claims 31 and 41 are objected to. Claims 32, 33, 35, 36, and 38-40 presently appear allowable over the prior art of record.
Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/JANET L COPPINS/Examiner, Art Unit 1628                                                                                                                                                                                                        February 22, 2021

/CRAIG D RICCI/Primary Examiner, Art Unit 1611